—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated October 15, 1996, which denied the petitioner’s application for an on-premises liquor license, the New York State Liquor Authority appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered March 18, 1997, which granted the petition, annulled the determination, and directed the appellant to issue an on-premises liquor license to the petitioner.
*302Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that there was no rational basis for the determination by the New York State Liquor Authority to deny the petitioner’s application for an on-premises liquor license. Therefore, the Supreme Court properly annulled the appellant’s determination and directed it to issue the petitioner an on-premises liquor license (see, Matter of 512-3rd St. v New York State Liq. Auth., 217 AD2d 1010; see generally, Matter of Circus Disco v New York State Liq. Auth., 51 NY2d 24; Matter of Pell v Board of Educ., 34 NY2d 222). Sullivan, J. P., Friedmann, Florio and Luciano, JJ., concur.